UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Under Rule 14a-12 TOLLGRADE COMMUNICATIONS, INC. (Name of Registrant as Specified in Its Charter) RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD PARCHE, LLC RAMIUS ENTERPRISE MASTER FUND LTD RAMIUS ADVISORS, LLC RCG STARBOARD ADVISORS, LLC RAMIUS LLC C4S & CO., L.L.C. PETER A. COHEN MORGAN B. STARK JEFFREY M. SOLOMON THOMAS W. STRAUSS SCOTT C. CHANDLER JEFFREY LIBSHUTZ EDWARD B. MEYERCORD, III (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Ramius Value and Opportunity Master Fund Ltd, an affiliate of Ramius LLC, together with the other participants named herein, intends to make a preliminary filing with the Securities and Exchange Commission of a proxy statement and an accompanying proxy card to be used to solicit votes for the election of its nominees at the 2009 annual meeting of shareholders of Tollgrade Communications, Inc., a Pennsylvania corporation. Item 1: On May 18, 2009, Ramius LLC issued the following press release: RAMIUS RESPONDS TO TOLLGRADE’S RECENT PUBLICLY ANNOUNCED BOARD CHANGES Believes That Announced Changes Do Little To Address The Substantial Underperformance at Tollgrade Urges Board to Consider Ramius' Recent Proposals Which Would Result in a Minority of New Directors with Both Telecom Industry Experience and Direct Shareholder
